Citation Nr: 1631124	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  09-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for a scar, status post right knee open reduction surgery, and scars from an old healed fracture of the distal right tibia (right leg scar).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2003 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In September 2012 and March 2015, the Board remanded it for further development.


FINDING OF FACT

For the entire appellate period, the Veteran's scars have not been unstable or painful.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for a scar, status post right knee open reduction surgery, and scars from an old healed fracture of the distal right tibia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In an April 2007 letter, the Veteran was provided notice on the "downstream" issues of disability ratings and effective dates, prior to the June 2007 rating decision on appeal.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service, VA, and private treatment records have been secured.  The Board finds that receipt of recent VA medical records substantially complied with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any additional records that could be used to support his claim.

The Veteran was provided a VA examination in connection with the claim.  As part of the Board's March 2015 remand, the AOJ was directed to attempt to obtain the Veteran's current mailing address and schedule a new VA examination.  In September 2015, an attempt was made to contact the Veteran at his last known address of record.  The Veteran did not respond, nor did he appear for his scheduled VA examination.  In a July 2016 brief, the Veteran's representative stated the appeal should again be remanded to attempt to locate the Veteran and schedule a new VA examination.  Although VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim (including scheduling an examination), the Veteran is expected to cooperate in the efforts to adjudicate his claim; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The duty to assist with regards to scheduling a new VA examination have been met.  As well, the Board finds the examination report of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.

The prior Board remand also directed that the Veteran be provided notice of Diagnostic Code 7804 currently in effect and that in effect prior to 2008, as this claim was filed prior to 2008.  The AOJ provided this notice in the most recent Supplemental Statement of the Case.  The Board finds substantial compliance with the prior Board directives.  

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  As directed by the previous remand, the AOJ obtained additional medical records and took all necessary steps to attempt to obtain a new VA examination.  The Board finds that the AOJ complied with the remand directives.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The Veteran's scars have been evaluated as 0 percent disabling under Diagnostic Code 7804 (scar(s), unstable or painful).  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are unstable or painful; a 20 percent evaluation for three or four scars that are unstable or painful; and a 30 percent evaluation for five or more scars that are unstable or painful.  Id.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Note (1) to Diagnostic Code 7804 states that an unstable scar is one where, for any reason, where is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

The Board has also considered the version of Diagnostic Code 7804 in effect prior to October 2008.  Under this version, a compensable rating also warranted evidence of unstable or painful scars.  As discussed more below, the basis of this denial is a finding that the scars in question do not meet this criteria.

On November 2008 VA examination, the examiner noted the Veteran had a level scar on the lateral right leg measuring about 29 cm by 1.5 cm, a level scar on the medial right leg measuring about 24 cm by 1.5 cm, and a level right knee scar measuring about 4 cm by 1.0 cm.  None of the scars resulted in tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, and edema.

On review of the record, the Board finds that the disability picture presented by the Veteran's scars does not result in a compensable disability rating for any time within the appellate period.  There is no indication that at any time during the appellate period the Veteran had any unstable or painful scars.  The Board has reviewed the treatment records; although there is reference to scar tenderness, the Board does not find evidence indicative that the scars are painful or unstable.  The Board can find no basis for a compensable rating, including via application of other diagnostic codes.

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's scars.  The preponderance of the evidence does not show that a higher rating is warranted, nor that a staged rating is appropriate.

Accordingly, the Board finds that entitlement to an initial compensable rating for a scar, status post right knee open reduction surgery, and scars from an old healed fracture of the distal right tibia is not warranted.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has also considered whether referral for extraschedular consideration is warranted for the Veteran's scars under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).  

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's scars have not been described as unstable or painful.  The symptomatology and effects on daily living is contemplated by the rating criteria and does not present an exceptional disability picture.  The VA examiners found the disability did not impact the Veteran's ability to work.  Frequent hospitalization is not shown.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for onychomycosis is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to this.  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to an initial compensable rating for a scar, status post right knee open reduction surgery, and scars from an old healed fracture of the distal right tibia is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


